Exhibit 10.13

 
 
 
IRVINE SENSORS CORPORATION
AMENDED AND RESTATED
2006 OMNIBUS INCENTIVE PLAN
(AMENDED AND RESTATED AS OF MARCH 31, 2009)
 





--------------------------------------------------------------------------------



 



Table of Contents
 

             
Section 1.
  Purpose     A-1  
Section 2.
  Definitions     A-1  
Section 3.
  Administration     A-3  
(a)
  Power and Authority of the Committee     A-3  
(b)
  Power and Authority of the Board     A-4  
Section 4.
  Shares Available for Awards     A-4  
(a)
  Shares Available     A-4  
(b)
  Accounting for Awards     A-4  
(c)
  Adjustments     A-4  
(d)
  Section 162(m) Award Limitations Under the Plan     A-4  
Section 5.
  Eligibility     A-5  
Section 6.
  Awards     A-5  
(a)
  Options     A-5  
(b)
  Stock Appreciation Rights     A-6  
(c)
  Restricted Stock and Restricted Stock Units     A-6  
(d)
  Performance Awards     A-7  
(e)
  Dividend Equivalents     A-7  
(f)
  Other Stock Grants     A-7  
(g)
  Other Stock-Based Awards     A-7  
(h)
  General     A-7  
Section 7.
  Amendment and Termination; Adjustments     A-9  
(a)
  Amendments to the Plan     A-9  
(b)
  Amendments to Awards     A-9  
(c)
  Correction of Defects, Omissions and Inconsistencies     A-9  
Section 8.
  Income Tax Withholding     A-9  
Section 9.
  General Provisions     A-10  
(a)
  No Rights to Awards     A-10  
(b)
  Award Agreements     A-10  
(c)
  Plan Provisions Control     A-10  
(d)
  No Rights of Stockholders     A-10  
(e)
  No Limit on Other Compensation Arrangements     A-10  
(f)
  No Right to Employment     A-10  
(g)
  Governing Law     A-10  
(h)
  Severability     A-11  
(i)
  No Trust or Fund Created     A-11  
(j)
  Other Benefits     A-11  
(k)
  No Fractional Shares     A-11  
(l)
  Headings     A-11  
(m)
  Section 16 Compliance; Section 162(m) Administration     A-11  
(n)
  Conditions Precedent to Issuance of Shares     A-11  
Section 10.
  Effective Date of the Plan     A-11  
Section 11.
  Term of the Plan     A-11  




A-i



--------------------------------------------------------------------------------



 



IRVINE SENSORS CORPORATION

AMENDED AND RESTATED
2006 OMNIBUS INCENTIVE PLAN
(AMENDED AND RESTATED AS OF MARCH 31, 2009)
 
Section 1.  Purpose
 
The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and directors capable of assuring the future
success of the Company, to offer such persons incentives to continue in the
Company’s employ or service and to afford such persons an opportunity to acquire
a proprietary interest, or otherwise increase their proprietary interest, in the
Company.
 
Section 2.  Definitions
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.
 
(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, Other Stock Grant
or Other Stock-Based Award granted under the Plan.
 
(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.
 
(d) “Board” shall mean the Board of Directors of the Company.
 
(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
 
(f) “Committee” shall mean one or more committees of Directors designated by the
Board to administer the Plan, of which the Company’s compensation committee
shall initially be the primary committee. The primary Committee shall be
comprised of at least two Directors but not less than such number of Directors
as shall be required to permit Awards granted under the Plan to qualify under
Rule 16b-3 and Section 162(m) of the Code, and each member of the primary
Committee shall be a “Non-Employee Director” and an “Outside Director.” Any
secondary Committee shall be comprised of at least two Directors.
 
(g) “Company” shall mean Irvine Sensors Corporation, a Delaware corporation, and
any successor corporation.
 
(h) “Director” shall mean a member of the Board, including any Non-Employee
Director.
 
(i) “Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.
 
(j) “Eligible Person” shall mean any employee, officer, consultant, advisor or
director providing services to the Company or any Affiliate who the Committee
determines to be an Eligible Person. An Eligible Person must be a natural
person.
 
(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
(l) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing, and unless
otherwise determined by the Committee, the Fair Market Value of a Share as of a
given date shall be, if the Shares are then listed on the Nasdaq Capital Market,
the last closing sales price of one Share as reported on the Nasdaq Capital


A-1



--------------------------------------------------------------------------------



 



Market on such date or, if the Nasdaq Capital Market is not open for trading on
such date, on the most recent preceding date when it is open for trading.
 
(m) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to qualify as an “incentive stock option” in
accordance with the terms of Section 422 of the Code or any successor provision.
 
(n) “Misconduct” shall mean (i) the commission of any act of fraud, embezzlement
or dishonesty by Participant, (ii) any unauthorized use or disclosure by such
person of confidential information or trade secrets of the Company (or of any
Affiliate), or (iii) any other intentional misconduct by such person adversely
affecting the business or affairs of the Company (or any Affiliate) in a
material manner. However, if the term or concept has been defined in an
employment agreement between the Company and Participant, then Misconduct shall
have the definition set forth in such employment agreement. The foregoing
definition shall not in any way preclude or restrict the right of the Company
(or any Affiliate) to discharge or dismiss any Participant or other person in
the Service of the Company (or any Affiliate) for any other acts or omissions
but such other acts or omissions shall not be deemed, for purposes of the Plan,
to constitute grounds for termination for Misconduct.
 
(o) “Non-Employee Director” shall mean any Director who is not also an employee
of the Company or an Affiliate within the meaning of Rule 16b-3 (which term
“Non-Employee Director” is defined in this paragraph for purposes of the
definition of “Committee” only and is not intended to define such term as used
elsewhere in the Plan).
 
(p) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not an Incentive Stock Option.
 
(q) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
 
(r) “Other Stock Grant” shall mean any right granted under Section 6(f) of the
Plan.
 
(s) “Other Stock-Based Award” shall mean any right granted under Section 6(g) of
the Plan.
 
(t) “Outside Director” shall mean any Director who is an “outside director”
within the meaning of Section 162(m) of the Code.
 
(u) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.
 
(v) “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.
 
(w) “Performance Goal” shall mean one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
corporate, subsidiary or business unit basis: revenue, cash flow, gross profit,
earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization and net earnings, earnings per share, margins
(including one or more of gross, operating and net income margins), returns
(including one or more of return on assets, equity, investment, capital and
revenue and total stockholder return), stock price, economic value added,
working capital, market share, cost reductions, workforce satisfaction and
diversity goals, employee retention, customer satisfaction, completion of key
projects and strategic plan development and implementation. Such goals may
reflect absolute entity or business unit performance or a relative comparison to
the performance of a peer group of entities or other external measure of the
selected performance criteria. Pursuant to rules and conditions adopted by the
Committee on or before the 90th day of the applicable performance period for
which Performance Goals are established, the Committee may appropriately adjust
any evaluation of performance under such goals to exclude the effect of certain
events, including any of the following events: asset write-downs; litigation or
claim judgments or settlements; changes in tax law, accounting principles or
other such laws or provisions affecting reported results; severance, contract
termination and other costs related to exiting certain business activities; and
gains or losses from the disposition of businesses or assets or from the early
extinguishment of debt.


A-2



--------------------------------------------------------------------------------



 



(x) “Permanent Disability” shall mean the inability of Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or has
lasted or can be expected to last for a continuous period of twelve months or
more.
 
(y) “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.
 
(z) “Plan” shall mean the Irvine Sensors Corporation 2006 Omnibus Incentive
Plan, as amended from time to time, the provisions of which are set forth
herein.
 
(aa) “Qualified Performance Based Award” shall have the meaning set forth in
Section 6(d) of the Plan.
 
(bb) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.
 
(cc) “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or evidencing the right to
receive a cash payment equal to the Fair Market Value of a Share if explicitly
so provided in the Award Agreement) at some future date.
 
(dd) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act, or any successor rule or regulation.
 
(ee) “Section 162(m)” shall mean Section 162(m) of the Code and the applicable
Treasury Regulations promulgated thereunder.
 
(ff) “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(gg) “Service” shall mean the performance of services for the Company (or any
Affiliate) by a person in the capacity of an employee, a member of the board of
directors or a consultant, except to the extent otherwise specifically provided
in the Award Agreement.
 
(hh) “Share” or “Shares” shall mean a share or shares of common stock, $0.01 par
value per share, of the Company or such other securities or property as may
become subject to Awards pursuant to an adjustment made under Section 4(c) of
the Plan.
 
(ii) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.
 
Section 3.  Administration
 
(a) Power and Authority of the Committee.  The Plan shall be administered by the
Board and the primary Committee. The Board may designate a secondary Committee
to have concurrent authority to administer the Plan, provided that the secondary
Committee shall not have any authority (i) with regard to grants of Options to
be made to officers or directors of the Company or any Affiliate who are subject
to Section 16 of the Exchange Act, (ii) in such a manner as would cause the Plan
not to comply with the requirements of Section 162(m) of the Code or (iii) in
such a manner as would contravene Section 157 of the Delaware General
Corporation Law. Any Awards made to members of the Committee, however, should be
authorized by a disinterested majority of the Board. Subject to the express
provisions of the Plan and to applicable law, the Committee shall have full
power and authority to: (i) designate Participants; (ii) determine the type or
types of Awards to be granted to each Participant under the Plan;
(iii) determine the number of Shares to be covered by (or the method by which
payments or other rights are to be determined in connection with) each Award;
(iv) determine the terms and conditions of any Award or Award Agreement;
(v) amend the terms and conditions of any Award or Award Agreement and
accelerate the exercisability of any Option or waive any restrictions relating
to any Award; (vi) determine whether, to what extent and under what
circumstances Awards may be exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited or suspended; (vii) interpret
and administer the Plan and any instrument or agreement, including an Award
Agreement, relating to the Plan; (viii) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (ix) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award or Award Agreement shall be within the sole
discretion of


A-3



--------------------------------------------------------------------------------



 



the Committee, may be made at any time and shall be final, conclusive and
binding upon any Eligible Person and any holder or beneficiary of any Award.
 
(b) Power and Authority of the Board.  Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, without any
further action of the Committee, exercise the powers and duties of the Committee
under the Plan.
 
Section 4.  Shares Available for Awards
 
(a) Shares Available.  Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under the Plan shall be
990,000, plus an automatic annual increase on the first day of each of the
Company’s fiscal years beginning on September 28, 2009 equal to the lesser of
(i) 1,250,000 Shares or (ii) a number of Shares equal to five percent (5%) of
the number of Shares outstanding on the last day of the preceding fiscal year.
Shares to be issued under the Plan may be either authorized but unissued Shares
or Shares re-acquired and held in treasury. Any Shares that are used by a
Participant as full or partial payment to the Company of the purchase price
relating to an Award, or in connection with the satisfaction of tax obligations
relating to an Award, shall again be available for granting Awards (other than
Incentive Stock Options) under the Plan. In addition, if any Shares covered by
an Award or to which an Award relates are not purchased or are forfeited, or if
an Award otherwise terminates without delivery of any Shares, then the number of
Shares counted against the aggregate number of Shares available under the Plan
with respect to such Award, to the extent of any such forfeiture or termination,
shall again be available for granting Awards under the Plan. Notwithstanding the
foregoing, (i) the number of Shares available for granting Incentive Stock
Options under the Plan shall not exceed 990,000, plus the automatic annual
increase described above, subject to adjustment as provided in Section 4(c) of
the Plan and subject to the provisions of Section 422 or 424 of the Code or any
successor provision and (ii) the number of Shares available for granting
Restricted Stock and Restricted Stock Units shall not exceed 990,000, plus the
automatic annual increase described above, subject to adjustment as provided in
Section 4(c) of the Plan.
 
(b) Accounting for Awards.  For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. Any Shares that are used by a Participant as
full or partial payment to the Company of the purchase price relating to an
Award or in connection with the satisfaction of tax obligations relating to an
Award, shall again be available for granting Awards under the Plan. In addition,
if any Shares covered by an Award or to which an Award relates are not purchased
or are forfeited, or if an Award otherwise terminates without delivery of any
Shares, then the number of Shares counted against the aggregate number of Shares
available under the Plan with respect to such Award, to the extent of any such
forfeiture or termination, shall again be available for granting Awards under
the Plan.
 
(c) Adjustments.  In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the purchase price or exercise
price with respect to any Award and (iv) the limitations contained in
Section 4(d) of the Plan; provided, however, that the number of Shares covered
by any Award or to which such Award relates shall always be a whole number.
 
(d) Section 162(m) Award Limitations Under the Plan.
 
Notwithstanding any other provision of the Plan other than Section 4(c), if the
Committee provides that this Section 4(d) is applicable to a particular Award,
no Participant receiving such an Award shall be granted: (i) Options or SARs
with respect to more than 500,000 Shares in the aggregate within any fiscal year
of the Company; or


A-4



--------------------------------------------------------------------------------



 



(ii) Qualified Performance Based Awards which could result in such Participant
receiving more than $1,500,000 in cash or the equivalent Fair Market Value of
Shares determined at the date of grant for each full or partial fiscal year of
the Company contained in the performance period of a particular Qualified
Performance Based Award, provided, however, that, if any other Qualified
Performance Based Awards are outstanding for such Participant for a given fiscal
year, such dollar limitation shall be reduced for each such given fiscal year by
the amount that could be received by the Participant under all such Qualified
Performance Based Awards, divided, for each such Qualified Performance Based
Award, by the number of full or partial fiscal years of the Company contained in
the performance period of each such outstanding Qualified Performance Based
Award; provided, however, that the limitations set forth in this Section 4(d)
shall be subject to adjustment under Section 4(c) of the Plan only to the extent
that such adjustment does not affect the status of any Award intended under
Section 6(d) to qualify as “performance based compensation” under Section 162(m)
of the Code.
 
Section 5.  Eligibility
 
Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.
 
Section 6.  Awards
 
(a) Options.  The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
 
(i) Exercise Price.  The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of the Fair Market Value of a Share on the
date of grant of such Option.
 
(ii) Option Term.  The term of each Option shall be fixed by the Committee at
the time of grant, but shall not be longer than 10 years from the date of grant.
 
(iii) Time and Method of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the applicable
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made. The Committee shall have the discretion to
grant Options that are exercisable for unvested Shares. Should the Participant’s
Service cease while the Shares issued upon the early exercise of the
Participant’s Options are still unvested, the Company shall have the right to
repurchase any or all of those unvested Shares at a price per share determined
by the Committee. The terms upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the Committee
and set forth in the Award Agreement. Any repurchases must be made in compliance
with the relevant provisions of Delaware law.
 
(iv) Incentive Stock Options.  Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as Incentive Stock Options:
 
(A) The Committee will not grant Incentive Stock Options in which the aggregate
Fair Market Value (determined as of the time the option is granted) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under this Plan and all
other plans of the Company and its Affiliates) shall exceed $100,000.


A-5



--------------------------------------------------------------------------------



 



(B) All Incentive Stock Options must be granted within ten years from the
earlier of the date on which this Plan was adopted by the Board or the date this
Plan was approved by the stockholders of the Company.
 
(C) Unless sooner exercised, all Incentive Stock Options shall expire and no
longer be exercisable no later than 10 years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliate, such
Incentive Stock Option shall expire and no longer be exercisable no later than
5 years from the date of grant.
 
(D) The purchase price per Share for an Incentive Stock Option shall be not less
than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliate, the purchase price per Share purchasable under an Incentive
Stock Option shall be not less than 110% of the Fair Market Value of a Share on
the date of grant of the Inventive Stock Option.
 
(E) Any Incentive Stock Option authorized under the Plan shall contain such
other provisions as the Committee shall deem advisable, but shall in all events
be consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.
 
(b) Stock Appreciation Rights.  The Committee is hereby authorized to grant
Stock Appreciation Rights to Eligible Persons subject to the terms of the Plan
and any applicable Award Agreement. Each Stock Appreciation Right granted under
the Plan shall confer on the holder upon exercise the right to receive a number
of Shares equal to the excess of (a) the Fair Market Value of one Share on the
date of exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (b) the grant price
of the Stock Appreciation Right as determined by the Committee, which grant
price shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of the Stock Appreciation Right. Subject to the terms of the Plan,
the grant price, term, methods of exercise, dates of exercise and any other
terms and conditions (including conditions or restrictions on the exercise
thereof) of any Stock Appreciation Right shall be as determined by the
Committee.
 
(c) Restricted Stock and Restricted Stock Units.  The Committee is hereby
authorized to grant Restricted Stock and Restricted Stock Units to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
 
(i) Restrictions.  Shares of Restricted Stock and Restricted Stock Units shall
be subject to such restrictions as the Committee may impose (including, without
limitation, a restriction on or prohibition against the right to receive any
dividend or other right or property with respect thereto), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise as the Committee may deem appropriate.
 
(ii) Issuance of Shares.  Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock.
 
(iii) Forfeiture.  Except as otherwise determined by the Committee, upon a
Participant’s termination of Service (as determined under criteria established
by the Committee) during the applicable restriction period, all Shares of
Restricted Stock and Restricted Stock Units at such time subject to restriction
shall be forfeited and reacquired by the Company; provided, however, that the
Committee may, when it finds that a waiver would be in the best interest of the
Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock or Restricted Stock Units.


A-6



--------------------------------------------------------------------------------



 



(d) Performance Awards.  The Committee is hereby authorized to grant Performance
Awards to Eligible Persons subject to the terms of the Plan. A Performance Award
granted under the Plan (i) may be denominated or payable in cash, Shares
(including, without limitation, Restricted Stock and Restricted Stock Units),
other securities, other Awards or other property and (ii) shall confer on the
holder thereof the right to receive payments, in whole or in part, upon the
achievement of such performance goals during such performance periods as the
Committee shall establish. Subject to the terms of the Plan, the performance
goals to be achieved during any performance period, the length of any
performance period, the amount of any Performance Award granted, the amount of
any payment or transfer to be made pursuant to any Performance Award and any
other terms and conditions of any Performance Award shall be determined by the
Committee. From time to time, the Committee may designate an Award granted
pursuant to the Plan as an award of “qualified performance-based compensation”
within the meaning of Section 162(m) of the Code (a “Qualified Performance Based
Award”). Qualified Performance Based Awards shall, to the extent required by
Section 162(m), be conditioned solely on the achievement of one or more
objective Performance Goals, and such Performance Goals shall be established by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m). The Committee shall also certify in
writing that such Performance Goals have been met prior to payment of the
Qualified Performance Based Awards to the extent required by Section 162(m).
 
(e) Dividend Equivalents.  The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion of the Committee) equivalent to the
amount of cash dividends paid by the Company to holders of Shares with respect
to a number of Shares determined by the Committee. Subject to the terms of the
Plan, such Dividend Equivalents may have such terms and conditions as the
Committee shall determine.
 
(f) Other Stock Grants.  The Committee is hereby authorized, subject to the
terms of the Plan, to grant to Eligible Persons Shares without restrictions
thereon as are deemed by the Committee to be consistent with the purpose of the
Plan. Subject to the terms of the Plan and any applicable Award Agreement, such
Other Stock Grant may have such terms and conditions as the Committee shall
determine.
 
(g) Other Stock-Based Awards.  The Committee is hereby authorized to grant to
Eligible Persons, subject to the terms of the Plan, such other Awards that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as are deemed by the Committee to be
consistent with the purpose of the Plan. Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(g) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms (including, without limitation, cash, Shares, other securities,
other Awards or other property or any combination thereof), as the Committee
shall determine, the value of which consideration, as established by the
Committee, shall not be less than 100% of the Fair Market Value of such Shares
or other securities as of the date such purchase right is granted.
 
(h) General.
 
(i) Consideration for Awards.  Awards may be granted for no cash consideration
or for any cash or other consideration as determined by the Committee and
required by applicable law.
 
(ii) Awards May Be Granted Separately or Together.  Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any plan of the Company or any Affiliate. Awards granted in addition to or in
tandem with other Awards or in addition to or in tandem with awards granted
under any such other plan of the Company or any Affiliate may be granted either
at the same time as or at a different time from the grant of such other Awards
or awards.
 
(iii) Forms of Payment under Awards.  Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers to be made by the Company
or an Affiliate upon the grant, exercise or payment of an Award may be made in
such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the


A-7



--------------------------------------------------------------------------------



 



payment or crediting of reasonable interest on installment or deferred payments
or the grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.
 
(iv) Limits on Transfer of Awards.  No Award (other than Other Stock Grants) and
no right under any such Award shall be transferable by a Participant other than
by will or by the laws of descent and distribution and the Company shall not be
required to recognize any attempted assignment of such rights by any
Participant; provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Participant and
receive any property distributable with respect to any Award upon the death of
the Participant; provided, further, that, if so determined by the Committee, a
Participant may, at any time that such Participant holds such Option, transfer a
Non-Qualified Stock Option to any “Family Member” (as such term is defined in
the General Instructions to Form S-8 (or any successor to such Instructions or
such Form) under the Securities Act), or to an inter vivos or testamentary trust
in which Family Members have a beneficial interest of more than 50% and which
provides that such Option is to be transferred to the beneficiaries upon
Participant’s death, provided that the Participant may not receive any
consideration for such transfer, the Family Member may not make any subsequent
transfers other than by will or by the laws of descent and distribution and the
Company receives written notice of such transfer, provided, further, that, if so
determined by the Committee and except in the case of an Incentive Stock Option,
Awards may be transferable as determined by the Committee. Except as otherwise
determined by the Committee, each Award (other than an Incentive Stock Option)
or right under any such Award shall be exercisable during the Participant’s
lifetime only by the Participant or, if permissible under applicable law, by the
Participant’s guardian or legal representative. Except as otherwise determined
by the Committee, no Award (other than an Incentive Stock Option) or right under
any such Award may be pledged, alienated, attached or otherwise encumbered, and
any purported pledge, alienation, attachment or other encumbrance thereof shall
be void and unenforceable against the Company or any Affiliate.
 
(v) Term of Awards.  The term of each Award shall be fixed by the Committee at
the time of grant, but shall not be longer than 10 years from the date of grant.
 
(vi) Restrictions; Securities Exchange Listing.  All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may direct appropriate stop transfer
orders and cause other legends to be placed on the certificates for such Shares
or other securities to reflect such restrictions. If the Shares or other
securities are traded on a securities exchange, the Company shall not be
required to deliver any Shares or other securities covered by an Award unless
and until such Shares or other securities have been and continue to be admitted
for trading on such securities exchange. No Shares or other assets shall be
issued or delivered pursuant to the Plan unless and until there shall have been
compliance with all applicable requirements of applicable securities laws,
including the filing and effectiveness of the Form S-8 registration statement
for the Shares issuable pursuant to the Plan, and all applicable listing
requirements of any stock exchange or trading system, including the Nasdaq Stock
Market, on which Common Stock is then traded. No Shares shall be issued or
delivered pursuant to the Plan if doing so would violate any internal policies
of the Company.
 
(vii) Prohibition on Repricing.  Except as provided in Section 4(c) of the Plan,
no Option or Stock Appreciation Right may be amended to reduce its initial
exercise or grant price and no Option or Stock Appreciation Right shall be
canceled and replaced with Options or Stock Appreciation Rights having a lower
exercise or grant price, without the approval of the stockholders of the
Company.
 
(viii) Additional California Restrictions on Exercise, Minimum Vesting and
Transferability; California Information Requirements.  If the Award is not
exempt from California securities laws, the following additional provisions
shall apply to such Award granted to an Eligible Person who resides in the State
of California, as the same may be amended from time to time by the Commissioner
of Corporations of the State of California:
 
(A) With respect to Options, unless Participant’s Service is terminated for
Misconduct (in which case the Option shall terminate immediately), the Option
(to the extent it is vested and exercisable at the time Optionee’s Service
ceases) must remain exercisable, following Participant’s termination of Service,
until the


A-8



--------------------------------------------------------------------------------



 



earlier of the option expiration date or (a) at least six months if
Participant’s Service terminates due to death or Permanent Disability or (b) at
least thirty days in all other cases.
 
(B) Awards shall not be transferable other than by will, by the laws of descent
and distribution, to a revocable trust, or as permitted by Rule 701 of the
Securities Act.
 
(C) At no time shall the total number of securities issuable upon exercise of
all outstanding options and the total number of shares provided for under any
stock bonus or similar plan or agreement of the Company exceed the applicable
percentage as calculated in accordance with the conditions and exclusions of
California Code of Regulations Title 10, Section 260.140.45, based on the
securities of the Company which are outstanding at the time the calculation is
made, unless a higher percentage is approved by at least two-thirds of the
outstanding securities entitled to vote.
 
(D) Annually, the Company shall deliver or cause to be delivered to each
Participant, no later than such information is delivered to the Company’s
security holders, one of the following: (i) the Company’s annual report to
security holders containing the information required by Rule 14a-3(b) under the
Exchange Act for its latest fiscal year; (ii) the Company’s annual report on
Form 10-K for its latest fiscal year; (iii) the Company’s latest prospectus
filed pursuant to 424(b) under the Securities Act that contains audited
financial statements for the latest fiscal year, provided that the financial
statements are not incorporated by reference from another filing, and provided
further that such prospectus contains substantially the information required by
Rule 14a-3(b); or (iv) the Company’s effective Exchange Act registration
statement containing audited financial statements for the latest fiscal year.
 
Section 7.  Amendment and Termination; Adjustments
 
(a) Amendments to the Plan.  The Board may amend, alter, suspend, discontinue or
terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company, no such amendment, alteration, suspension,
discontinuation or termination shall be made that, absent such approval:
 
(i) violates the rules or regulations of the National Association of Securities
Dealers, Inc. or any other securities exchange that are applicable to the
Company;
 
(ii) causes the Company to be unable, under the Code, to grant Incentive Stock
Options under the Plan;
 
(iii) increases the number of shares authorized under the Plan as specified in
Section 4(a);
 
(iv) permits the award of Options or Stock Appreciation Rights at a price less
than 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, as prohibited by Sections 6(a)(i) and 6(b)
of the Plan or the repricing of Options or Stock Appreciation Rights, as
prohibited by Section 6(h)(vii) of the Plan; or
 
(v) would prevent the grant of Options or Stock Appreciation Rights that would
qualify under Section 162(m) of the Code.
 
(b) Amendments to Awards.   The Committee may waive any conditions of or rights
of the Company under any outstanding Award, prospectively or retroactively.
Except as otherwise provided herein or in an Award Agreement, the Committee may
not amend, alter, suspend, discontinue or terminate any outstanding Award,
prospectively or retroactively, if such action would adversely affect the rights
of the holder of such Award, without the consent of the Participant or holder or
beneficiary thereof.
 
(c) Correction of Defects, Omissions and Inconsistencies.   The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.
 
Section 8.  Income Tax Withholding
 
In order to comply with all applicable federal, state or local income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state or local payroll, withholding, income
or other taxes, which are the sole and absolute responsibility of a Participant,
are withheld or collected from


A-9



--------------------------------------------------------------------------------



 



such Participant. In order to assist a Participant in paying all or a portion of
the federal, state and local taxes to be withheld or collected upon exercise or
receipt of (or the lapse of restrictions relating to) an Award, the Committee,
in its discretion and subject to such additional terms and conditions as it may
adopt, may permit the Participant to satisfy such tax obligation by (i) electing
to have the Company withhold a portion of the Shares otherwise to be delivered
upon exercise or receipt of (or the lapse of restrictions relating to) such
Award with a Fair Market Value equal to the amount of such taxes (but only to
the extent of the minimum amount required to be withheld under applicable laws
or regulations) or (ii) delivering to the Company Shares other than Shares
issuable upon exercise or receipt of (or the lapse of restrictions relating to)
such Award with a Fair Market Value equal to the amount of such taxes (but only
to the extent of the minimum amount required to be withheld under applicable
laws or regulations). The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.
 
Section 9.  General Provisions
 
(a) No Rights to Awards.  No Eligible Person or other Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Persons or holders or beneficiaries of
Awards under the Plan. The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.
 
(b) Award Agreements.  No Participant will have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant.
 
(c) Plan Provisions Control.  In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.
 
(d) No Rights of Stockholders.  Except with respect to Shares of Restricted
Stock as to which the Participant has been granted the right to vote, neither a
Participant nor the Participant’s legal representative shall be, or have any of
the rights and privileges of, a stockholder of the Company with respect to any
Shares issuable to such Participant upon the exercise or payment of any Award,
in whole or in part, unless and until such Shares have been issued in the name
of such Participant or such Participant’s legal representative without
restrictions thereto.
 
(e) No Limit on Other Compensation Arrangements.  Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.
 
(f) No Right to Employment.  The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ, or as giving a
director of the Company or an Affiliate the right to continue as a director or
an Affiliate of the Company or any Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate a Participant’s employment or
Service at any time, with or without cause. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment, or terminate
the term of a director of the Company or an Affiliate, free from any liability
or any claim under the Plan or any Award, unless otherwise expressly provided in
the Plan or in any Award Agreement. Nothing in this Plan shall confer on any
person any legal or equitable right against the Company or any Affiliate,
directly or indirectly, or give rise to any cause of action at law or in equity
against the Company or an Affiliate. The Awards granted hereunder shall not form
any part of the wages or salary of any Eligible Person for purposes of severance
pay or termination indemnities, irrespective of the reason for termination of
employment. Under no circumstances shall any person ceasing to be an employee of
the Company or any Affiliate be entitled to any compensation for any loss of any
right or benefit under the Plan which such employee might otherwise have enjoyed
but for termination of employment, whether such compensation is claimed by way
of damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, each Participant shall be deemed to have accepted all
the conditions of the Plan and the terms and conditions of any rules and
regulations adopted by the Committee and shall be fully bound thereby.
 
(g) Governing Law.  The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the internal laws, and not the law of conflicts,
of the State of Delaware.


A-10



--------------------------------------------------------------------------------



 



(h) Severability.  If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
 
(i) No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and an Eligible Person or any
other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
 
(j) Other Benefits.  No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation under any compensation-based retirement, disability,
or similar plan of the Company unless required by law or otherwise provided by
such other plan.
 
(k) No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.
 
(l) Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
 
(m) Section 16 Compliance; Section 162(m) Administration.  The Plan is intended
to comply in all respects with Rule 16b-3 or any successor provision, as in
effect from time to time, and in all events the Plan shall be construed in
accordance with the requirements of Rule 16b-3. If any Plan provision does not
comply with Rule 16b-3 as hereafter amended or interpreted, the provision shall
be deemed inoperative. The Board of Directors, in its absolute discretion, may
bifurcate the Plan so as to restrict, limit or condition the use of any
provision of the Plan with respect to persons who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Eligible Persons. With respect to
Options and Stock Appreciation Rights, the Company intends to have the Plan
administered in accordance with the requirements for the award of “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.
 
(n) Conditions Precedent to Issuance of Shares.  Shares shall not be issued
pursuant to the exercise or payment of the purchase price relating to an Award
unless such exercise or payment and the issuance and delivery of such Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act, the Exchange Act, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange and the Delaware General Corporation Law. As a condition to the
exercise or payment of the purchase price relating to such Award, the Company
may require that the person exercising or paying the purchase price represent
and warrant that the Shares are being purchased only for investment and without
any present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation and warranty is required by law.
 
Section 10.  Effective Date of the Plan
 
The Plan shall be effective upon approval by the Company’s stockholders.
 
Section 11.  Term of the Plan
 
No Award shall be granted under the Plan after the tenth anniversary of the
earlier of the date on which this Plan was adopted by the Board or the date this
Plan was approved by the stockholders of the Company, or any earlier date of
discontinuation or termination established pursuant to Section 7(a) of the Plan.
However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award theretofore granted may extend beyond such date, and
the authority of the Committee provided for hereunder with respect to the Plan
and any Awards, and the authority of the Board to amend the Plan, shall extend
beyond the termination of the Plan.


A-11